Citation Nr: 1602968	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-42 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post right knee injury, meniscal tear and chondromalacia prior to July 30, 2003, and in excess of 20 percent thereafter. 

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for a respiratory disability, claimed as shortness of breath. 

5.  Entitlement to service connection for high cholesterol. 

6.  Entitlement to service connection for tiredness.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for high blood pressure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1997 to June 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran has relocated during the pendency of this appeal, and jurisdiction over the case was transferred to the RO in Boston, Massachusetts.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds additional development is required before the Veteran's claims are decided.  By way of a brief background, the Veteran initiated claims for service connection for right knee, heart and bilateral eye disabilities in July 1999.  The RO subsequently denied the Veteran's claims for bilateral eye and heart disabilities in a March 2000 rating decision.  In that decision, the RO also granted service connection for the claimed right knee disability, and assigned a 10 percent disability rating.  The Veteran initiated a timely notice of disagreement (NOD) in June of 2000.  The RO then provided the Veteran a letter in February 2001, which notified him of the recent enactment of the Veteran's Claims Assistance Act of 2000, and readjudicated his claims for service connection for heart and eye disabilities in September 2001.  However, there is no indication the Veteran withdrew his prior appeal, and the RO did not issue him a statement of the case (SOC) addressing those issues listed in his June 2000 NOD.  Therefore, those issues remained pending on appeal.  

In July 2003, the Veteran reported his right knee disability had worsened, and also reported continued problems with his eyes and heart.  An April 2004 rating decision assigned a 20 percent evaluation for the Veteran's right knee disability, and again denied service connection for his claimed heart and eye disabilities.  In that decision, the RO indicated the Veteran had failed to submit new and material evidence sufficient to reopen his claims for service connection for heart and eye disabilities.  Thereafter, the Veteran indicated disagreement relative to the assigned effective date for the increased 20 percent rating for his right knee, and also stated his desire to continue his previous appeal for service connection for heart and eye disabilities.  In October 2004 and August 2009 SOCs, the RO addressed whether the Veteran had submitted new and material evidence to reopen his claims for service connection for heart and eye disabilities.  However, as noted above, the Veteran timely initiated an appeal following the initial denial of service connection for these disabilities, and as such, he is entitled to denovo review of the substantive issues without submission of new and material evidence.  In addition, the Board notes the August 2009 SOC merely addresses entitlement to a rating in excess of 20 percent for his right knee disability, but does not address whether an initial rating in excess of 10 percent was warranted.  Because the June 2000 NOD placed these issues in appellate status, the case must be remanded for the originating agency to issue an SOC properly addressing these matters.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Next, the Board notes the Veteran initially requested a Central Office hearing before the Board in October 2009.  At that time, the Veteran resided in Washington, D.C.  However, the evidence indicates he subsequently relocated to Massachusetts in 2010.  Then, in July 2011 the Veteran submitted a statement waiving his right to an in-person hearing, and requesting a video conference hearing before a member of the Board.  In a report of general information dated in October 2015, the Veteran indicated he presently resides in a homeless shelter.  However, a November 2015 letter was sent to the Veteran's prior address in Takoma Park, Maryland.  The letter was subsequently returned as undeliverable.  In addition, the Veteran was improperly scheduled at that time for a Central Office hearing rather than his requested video conference hearing.  As the RO schedules video conference hearings, this case must be remanded to schedule the Veteran's requested hearing.

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  An SOC addressing the claims for entitlement to an initial rating in excess of 10 percent for status post right knee injury, meniscal tear and chondromalacia prior to July 30, 2003, and in excess of 20 percent thereafter, as well as service connection for heart and eye disabilities should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to one or both of the issues, the RO should ensure that all indicated development is completed. 

2.  Then, the RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


                                                                          (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
      Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



  



